United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-1828
                                    ___________

Philip C. Scardina; Carol A. Scardina,   *
                                         *
             Appellants,                 *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska.
Guarantee Life Companies, Inc.,          *
                                         *     [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                           Submitted: December 16, 1999
                               Filed: February 9, 2000
                                   ___________

Before MURPHY and MAGILL, Circuit Judges, and SMITH,* District Judge.
                           ___________

PER CURIAM.

        Philip Scardina appeals the district court's1 grant of summary judgment in favor
of Guarantee Life Companies, Inc. on Scardina's tortious interference and breach of
contract claims. Scardina and two others formed a business, B&S Underwriters, Inc.,
to sell and market Guarantee Life's insurance policies. Scardina sold a Guarantee Life

      *
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri, sitting by designation.
      1
        The Honorable Thomas M. Shanahan, United States District Judge for the
District of Nebraska.
insurance policy to a Louisiana nursing home which filed a complaint against Scardina
with Louisiana's Commissioner of Insurance. The nursing home's complaint alleged
that Scardina misrepresented terms contained in one of Guarantee Life's insurance
policies. Upon learning of the nursing home's allegations, Guarantee Life wrote a letter
to B&S suggesting that it might be appropriate to fire Scardina. After B&S fired
Scardina, Scardina filed a complaint against Guarantee Life for tortious interference
and breach of contract to a third-party beneficiary.

       Having considered the record and the parties' briefs in the context of Scardina's
contentions, we are satisfied that no error appears in the district court's ruling. We
believe the district court correctly determined that Louisiana law applied to Scardina's
tortious interference claim, that Scardina's tortious interference claim should be
dismissed, and that Scardina was not a third-party beneficiary of the contract between
B&S and Guarantee Life. We thus affirm on the basis of the district court's well-
reasoned memorandum and order without further discussion. See 8th Cir. R. 47B.

      AFFIRMED.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-